Citation Nr: 0002896	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-29 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lymphoma as a result of 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1953 until 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


REMAND

The record reflects that the veteran has been diagnosed with 
lymphoma, a form of cancer.  Lymphoma is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2) (1999).  The veteran 
asserts that during his active service he participated in 
flights that acquired samples of air contaminated with 
fallout from foreign nuclear testing.  The veteran has 
submitted unit histories regarding the unit he was assigned 
to, during which he reports this testing occurred, as well as 
pilot individual flight records.  He has indicated that two 
of the missions, during which air sampling occurred, were 
known as Crew Cut and Toe Dancer.  

Two records relating to the veteran's radiation exposure have 
also been associated with the claims file.  One refers to 
exposure during 1968 and the other refers to exposure from 
1963 through 1975.  The RO supplied this information, in 
addition to a response from the Defense Nuclear Agency, to 
the VA Compensation and Pension Service in order to obtain a 
dose estimate.  The Compensation and Pension Service, by 
letter dated October 1996, requested further development from 
the Defense Nuclear Agency as well as from the United States 
Air Force Technical Applications Center (AFTAC) regarding 
foreign atmospheric tests.

Additional information was obtained from the Defense Nuclear 
Agency.  Specifically their September 1996 response to the 
veteran was forwarded.  This response indicates that 
additional inquiry should be made to two separate Air Force 
addresses regarding any potential exposure of the veteran to 
radiation.  Multiple attempts have been made to contact AFTAC 
without response.  The record does not indicate that the 
letters directed to AFTAC were returned, but neither is there 
any evidence that AFTAC has received the letters.  

During the veteran's personal hearing his representative 
requested that the veteran's personnel records be obtained 
and it was also indicated that any future correspondence to 
AFTAC should note that the part of AFTAC that was affiliated 
with the veteran's unit was called the Western Facilities 
Office.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should obtain the veteran's 
service personnel records and associate 
them with his claims file.  

2.  The RO should contact the two 
addresses provided on the September 12, 
1996, Defense Special Weapons Agency 
letter to the veteran, specifically 
Headquarters, Air Force Medical 
Operations Agency, and Department of the 
Air Force, Armstrong Laboratory, and 
provide these entities with copies of all 
relevant records relating to the 
veteran's pertinent service, including 
but not limited to his service personnel 
records, the unit histories relating to 
the units the veteran was assigned to in 
the early 1960's, the pilot individual 
flight records, as well as the radiation 
exposure records relating to exposure 
from 1963 to 1972 and in 1968.  It should 
be noted that the veteran specifically 
recalls participating in sampling 
missions called "Crew Cut" and "Toe 
Dancer."  Verification with respect to 
any radiation exposure experienced by the 
veteran should be requested.  If 
verification, either positive or 
negative, is not possible, a response 
indicating this should be requested.

3.  The RO should contact the Office of 
the Secretary of the Air Force and 
provide copies of all letters previously 
directed to AFTAC.  The Office of the 
Secretary of the Air Force should be 
informed of the information being 
requested relating to any exposure the 
veteran may have experienced to radiation 
during his active service and informed 
that the part of AFTAC that was 
affiliated with the veteran's unit during 
his service was called the "Western 
Facilities Office."  Information provided 
in the above request should also be 
provided to the Office of the Secretary 
of the Air Force.  The Office of the 
Secretary of the Air Force should be 
requested to provide assistance in 
directing VA's request to AFTAC at an 
appropriate address.  Verification with 
respect to any radiation exposure 
experienced by the veteran should be 
requested.  If verification, either 
positive or negative, is not possible, a 
response indicating this should be 
requested.

4.  Then, the RO should undertake any 
other development required under 
38 C.F.R. § 3.311, including directing a 
request to the VA Compensation and 
Pension Service, providing the 
information previously supplied as well 
as any additional information obtained 
regarding any exposure of the veteran to 
radiation.  

5.  Then, the RO should readjudicate the 
claim for service connection for lymphoma 
as a result of exposure to ionizing 
radiation.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and 
provide the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


